

 S1434 ENR: To designate the Junction City Community-Based Outpatient Clinic located at 715 Southwind Drive, Junction City, Kansas, as the Lieutenant General Richard J. Seitz Community-Based Outpatient Clinic.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1434IN THE SENATE OF THE UNITED STATESAN ACTTo designate the Junction City Community-Based Outpatient
		  Clinic located at 715 Southwind Drive, Junction City, Kansas, as the Lieutenant
		  General Richard J. Seitz Community-Based Outpatient Clinic.1.Lieutenant General Richard J.
			 Seitz Community-Based Outpatient Clinic(a)FindingsCongress finds that—(1)Lieutenant
			 General Richard J. Seitz served as the cadet commander of a unit of the
			 Reserve
			 Officers’ Training Corps at Leavenworth High School in Leavenworth,
			 Kansas,
			 where he earned the American Legion Cup as an outstanding cadet;(2)while attending
			 Kansas State University, Lieutenant General Seitz accepted a commission as
			 a
			 second lieutenant in the Army and was called into active duty in 1940;(3)Lieutenant
			 General Seitz volunteered to be one of the first paratroopers in the
			 United
			 States;(4)at age 25,
			 Lieutenant General Seitz as a major, was given command of the 2nd
			 Battalion of
			 the 517th Parachute Infantry Regimental Combat Team, becoming the youngest
			 battalion commander in the Army;(5)along with the
			 7th Armored Division, the battalion commanded by Lieutenant General Seitz
			 formed what became known as Task Force Seitz at the Battle of the Bulge
			 with
			 the mission to plug the gaps on the north slope of the Bulge when the
			 Germans
			 attempted to break out;(6)the service of
			 Lieutenant General Seitz earned him the Silver Star, 2 Bronze Stars, the
			 Purple
			 Heart, and many other acknowledgments during his 37-year career in the
			 Army;(7)after victory in
			 Europe, Lieutenant General Seitz remained in the Army, commanding the 2nd
			 Airborne Battle Group, 503rd Infantry Regiment, and the 82nd Airborne
			 Division;(8)on retiring in
			 1978, Lieutenant General Seitz settled in Junction City, Kansas, near Ft.
			 Riley, where he would greet deploying and returning units from Iraq and
			 Afghanistan at all times of the day;(9)Lieutenant
			 General Seitz remained active in the wider community, working with the
			 Coronado
			 Area Council of the Boy Scouts of America, the Fort Riley National Bank,
			 Rotary
			 International, and the Association of the United States Army and serving
			 on the
			 board of the Eisenhower Presidential Library and Museum;(10)Lieutenant
			 General Seitz had a passion for mentoring young officers and
			 noncommissioned
			 officers at Fort Riley, never ceasing to be a soldier, according to his
			 son,
			 Richard M. Seitz;(11)Lieutenant
			 General Seitz was named an Outstanding Citizen of Kansas;(12)in 2012 an
			 elementary school at Fort Riley was named in honor of Lieutenant General
			 Seitz,
			 which is meaningful because he believed the fate of the United States
			 relied on
			 young children and the teachers who inspire them;(13)during visits to
			 the elementary school, Lieutenant General Seitz would talk with the
			 students
			 about what it meant to be a proud and great American and his
			 message was always to respect the teachers and be a
			 learner;(14)the family and
			 friends of Lieutenant General Seitz have described him as a gentleman,
			 compassionate, respected, full of integrity, gracious, giving, and a
			 remarkable
			 individual; and(15)Lieutenant
			 General Seitz lived each day to its fullest and his commitment to his
			 fellow
			 man serves as an inspiration to all the people of the United States.(b)DesignationThe Junction City Community-Based
			 Outpatient Clinic located at 715 Southwind Drive, Junction City, Kansas,
			 shall
			 be known and designated as the Lieutenant General Richard J. Seitz
			 Community-Based Outpatient Clinic.(c)ReferencesAny
			 reference in any law, map, regulation, document, paper, or other record of
			 the
			 United States to the Junction City Community-Based Outpatient Clinic
			 referred
			 to in subsection (b) shall be deemed to be a reference to the Lieutenant
			 General Richard J. Seitz Community-Based Outpatient Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate